PER CURIAM.
Under the circumstances of this case we find no abuse in the exercise of the equitable discretion of the trial judge in denying acceleration and foreclosure and attorney’s *1008fees. Obviously the trial judge concluded that the security for the mortgage indebtedness had not been impaired or put in jeopardy and that acceleration and foreclosure would be unconscionable in this instance. See Brady v. Edgar, 415 So.2d 141 (Fla. 5th DCA 1982), and Consol. Credit Properties v. National Bank, 420 So.2d 618 (Fla. 5th DCA 1982).
AFFIRMED.
COBB, FRANK D. UPCHURCH, Jr. and COWART, JJ., concur.